              Case 20-10343-LSS          Doc 1008      Filed 07/10/20      Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re:                                                    Chapter 11

BOY SCOUTS OF AMERICA AND                                 Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1                                       (Jointly Administered)

                       Debtors.                           Re: Docket No. 901


      CERTIFICATE OF NO OBJECTION TO FIRST INTERIM APPLICATION OF
    ALIXPARTNERS, LLP, FINANCIAL ADVISOR TO THE OFFICIAL COMMITTEE
     OF UNSECURED CREDITORS, FOR ALLOWANCE OF COMPENSATION FOR
      SERVICES RENDERED AND REIMBURSEMENT OF EXPENSES FOR THE
            PERIOD FROM MARCH 4, 2020 THROUGH APRIL 30, 2020

         The undersigned hereby certifies that, as of the date hereof, she has received no answer,

objection or other responsive pleading to the First Interim Application of AlixPartners, LLP,

Financial Advisor to the Official Committee of Unsecured Creditors, for Allowance of

Compensation for Services Rendered and Reimbursement of Expenses for the Period from

March 4, 2020 through April 30, 2020 (“Application”; D.I. 901) filed on June 24, 2020. The

undersigned further certifies that she has reviewed the Court’s docket in these cases and no

answer, objection or other responsive pleading to the Application appears thereon. Pursuant to the

Notice of Application, objections or responses to the Application were to be filed and served no

later than July 8, 2020, at 4:00 p.m.




1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
identification number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311).
The Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
           Case 20-10343-LSS   Doc 1008   Filed 07/10/20    Page 2 of 2




Dated: July 10, 2020                      Respectfully submitted,
Wilmington, Delaware
                                          REED SMITH LLP

                                     By: /s/ Katelin A. Morales
                                         Kurt F. Gwynne (No. 3951)
                                         Katelin A Morales (No. 6683)
                                         1201 Market Street, Suite 1500
                                         Wilmington, DE 19801
                                         Telephone: (302) 778-7500
                                         Facsimile: (302) 778-7575
                                         E-mail: kgwynne@reedsmith.com
                                         E-mail: kmorales@reedsmith.com

                                                 -and-

                                          KRAMER LEVIN NAFTALIS
                                            & FRANKEL LLP
                                          Thomas Moers Mayer, Esquire
                                          Rachael Ringer, Esquire
                                          Jennifer R. Sharret, Esquire
                                          Megan M. Wasson, Esquire
                                          177 Avenue of the Americas
                                          New York, NY 10036
                                          Telephone: (212) 715-9100
                                          Facsimile: (212) 715-8000
                                          E-mail: tmayer@kramerlevin.com
                                          E-mail: rringer@kramerlevin.com
                                          E-mail: jsharret@kramerlevin.com
                                          E-mail: mwasson@kramerlevin.com

                                          Counsel to the Official Committee of
                                          Unsecured Creditor




                                    -2-
